Case 1:18-cr-20044-DPG Document 56 Entered on FLSD Docket 03/27/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 18-CR-20044

  UNITED STATES OF AMERICA,

  v.

  FERNANDO TABORDA.
  _________________________________/


                    UNOPPOSED MOTION TO CONTINUE SENTENCING


         COMES NOW the Defendant, Fernando Taborda, by and through undersigned counsel

  and moves this Honorable Court to continue the sentencing date in the foregoing cause and in

  support hereof state as follows:

         1. The Defendant is scheduled to be sentenced on April 24, 2020.

         2. The Defendant is in custody at F.D.C.

         3. The PSI was made available to counsel on March 25, 2020.

         4. F.D.C. is currently on emergency lockdown and it will be impossible for counsel to

  review the PSI with the defendant and prepare for the sentencing in the current state of national

  emergency.

         5. Accordingly, the undersgiend requests that the Court reschedule the sentence to a date

  60 days in the future.

         6. Undersigned counsel has conferred with A.U.S.A. Yeney Hernandez who does not

  oppose the granting of this motion.

         WHEREFORE the Defendant and undersigned counsel respectfully prays this Honorable

  Court enter an order resetting the sentencing date for at least 60 days in the future.
Case 1:18-cr-20044-DPG Document 56 Entered on FLSD Docket 03/27/2020 Page 2 of 2



         I HERBY CERTIFY that a true and correct copy of the foregoing was provided to the

  office of the United States Attorney via the CM/ECF filing system this 27th day of March, 2020.


                                              Respectfully submitted,

                                              /s/ Juan de Jesus Gonzalez
                                              ___________________________________
                                              JUAN DE JESUS GONZALEZ, LAWYER
                                              Attorney for FERNANDO TABORDA
                                              JUAN DE JESUS GONZALEZ, LAWYER, PA
                                              12905 Bird Road, Suite 204
                                              Miami, Florida 33175
                                              Tel: (305) 596-4500
                                              Fax: (305) 596-4515
                                              JuanGonzalezLaw@aol.com
